
	
		IA
		112th CONGRESS
		1st Session
		H. J. RES. 90
		IN THE HOUSE OF REPRESENTATIVES
		
			November 18, 2011
			Mr. Deutch introduced
			 the following joint resolution; which was referred to the
			 Committee on the
			 Judiciary
		
		JOINT RESOLUTION
		Proposing an amendment to the Constitution
		  of the United States to expressly exclude for-profit corporations from the
		  rights given to natural persons by the Constitution of the United States,
		  prohibit corporate spending in all elections, and affirm the authority of
		  Congress and the States to regulate corporations and to regulate and set limits
		  on all election contributions and expenditures.
	
	
		That the following article is
			 proposed as an amendment to the Constitution of the United States, which shall
			 be valid to all intents and purposes as part of the Constitution when ratified
			 by the legislatures of three-fourths of the several States within seven years
			 after the date of its submission for ratification:
			
				 —
					1.The rights protected by the Constitution of
				the United States are the rights of natural persons and do not extend to
				for-profit corporations, limited liability companies, or other private entities
				established for business purposes or to promote business interests under the
				laws of any state, the United States, or any foreign state.
					2.Such corporate and other private entities
				established under law are subject to regulation by the people through the
				legislative process so long as such regulations are consistent with the powers
				of Congress and the States and do not limit the freedom of the press.
					3.Such corporate and other private entities
				shall be prohibited from making contributions or expenditures in any election
				of any candidate for public office or the vote upon any ballot measure
				submitted to the people.
					4.Congress and the States shall have the
				power to regulate and set limits on all election contributions and
				expenditures, including a candidate’s own spending, and to authorize the
				establishment of political committees to receive, spend, and publicly disclose
				the sources of those contributions and
				expenditures.
					.
		
